Citation Nr: 1625254	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  12-04 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a right inguinal hernia.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right inguinal hernia.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for an anal fissure/fistula.

6.  Entitlement to service connection for Crohn's disease.

7.  Entitlement to service connection for residuals of a colon resection.

8.  Entitlement to a compensable disability evaluation for pseudofolliculitis barbae.

9.  Entitlement to a compensable disability evaluation for a left cheek scar.  

10.  Entitlement to a compensable disability evaluation for an epidural cyst of the right gluteal area.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1977 to May 1982 and from June 1982 to December 1994. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
 
The Veteran testified before the undersigned Veterans' Law Judge at an April 2016 Travel Board hearing, and a transcript of this hearing is of record.

The issues of entitlement to service connection for a right inguinal hernia and left knee disability, as well as entitlement to increased disability evaluation for a left cheek scar and epidural cyst of the right gluteal area are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On April 4, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the issue of entitlement to a compensable disability evaluation for pseudofolliculitis barbae is requested.

2.  A May 1995 RO decision denied entitlement to service connection for a right inguinal hernia and a left knee disability; the Veteran did not appeal or submit new and material evidence within one year of the decision.
 
3.  Evidence received since the May 1995 RO decision is new and material.

4.  The Veteran's anal fissure/fistula did not have onset in service and was not caused or permanently aggravated by the Veteran's active military service.

5.  The Veteran's Crohn's disease, status post colon resection and colectomy, did not have onset in service and was not caused or permanently aggravated by the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to a compensable disability evaluation of pseudofolliculitis barbae by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The May 1995 RO decision that denied entitlement to service connection for a right inguinal hernia and a left knee disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).
 
3.  New and material evidence has been received since the May 1995 rating decision, and the Veteran's claims for entitlement to service connection for a right inguinal hernia and a left knee disability are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for entitlement to service connection for an anal fissure/fistula have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  

5.  The criteria for entitlement to service connection for Crohn's disease have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  

6.  The criteria for entitlement to service connection for residuals of a colon resection have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dismissal

As an initial matter, the Board notes that the Veteran has indicated that he wishes to withdraw his appeal of the issue of entitlement to an increased disability evaluation for his service connected pseudofolliculitis barbae.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the issue of entitlement to a compensable disability evaluation for pseudofolliculitis barbae and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.

New and Material Evidence

The Veteran's original claims for entitlement to service connection for a right inguinal hernia and a left knee disability were denied in a May 1995 RO decision; the Veteran did not appeal.  In May 2009, the Veteran filed a new claim for these disabilities.  In a December 2009 rating decision, the RO found that new and material evidence had not been submitted and denied the Veteran's claim.  He has appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The RO denied the appellant's prior claims because there was no evidence of any current disability.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran has a right inguinal hernia and a left knee disability.  

At his April 2016 hearing, the Veteran testified that he periodically experienced abdominal pain and spasms and that he had been told by his treatment providers that he has a hernia.  He also testified that he has experienced left knee problems since service.  While available private treatment records do not note any diagnosis of or treatment for an inguinal hernia or left knee disability, for purposes of reopening the Veteran's claims, the Board will assume that the Veteran's descriptions of his current symptoms and diagnoses are credible and at least warrant referral for a medical examination.  Accordingly, the Veteran's testimony is considered new and material evidence, and the Veteran's prior claims are reopened.  The issues of entitlement to service connection for a right inguinal hernia and a left knee disability are addressed in the Remand section below.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

The Veteran is seeking entitlement to service connection for an anal fissure/fistula, Crohn's disease, and residuals of a colon resection.  There is no evidence that any of the claimed conditions were incurred in service, and the Veteran has not suggested otherwise.  Rather, the Veteran has contended that his anal fissure and Crohn's disease, status post colon resection and total colectomy, all developed as secondary to the removal of his service connected lipoma from the right gluteal area.

The Veteran was afforded a VA examination in January 2012 to address this contention, but the examiner opined that it is less likely than not that the Veteran's claimed conditions were caused by or related to his active military service, to include the removal of a lipoma from his right gluteal area.  The examiner explained that there is no reasonable relationship between the surgical removal of the Veteran's lipoma and the Veteran's later development of a perirectal abscess/fistula.  

The Veteran has not presented any medical evidence to the contrary.  While private medical records confirm that the Veteran has been treated for an anal fissure and Crohn's disease and has undergone a colon resection, followed by a total colectomy, none of the Veteran's treatment providers has opined that these medical problems are related to the Veteran's service, to include his service connected lipoma of the right gluteal area.  

To the extent that the Veteran has offered his own medical opinions, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran developed an anal fissure and Crohn's disease, status post colon resection, due to the removal of a cyst is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disabilities is not competent evidence and is entitled to low probative weight.  The Board gives greater weight to the conclusions of the January 2012 VA examiner.

For all the above reasons, entitlement to service connection for an anal fissure/fistula, Crohn's disease, and residuals of a colon resection is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a personal hearing before a member of the Board.  The hearing was adequate as the Veterans' Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).




ORDER

The issue of entitlement to a compensable disability evaluation for pseudofolliculitis barbae is dismissed.  

New and material evidence having been received, the Veteran's previously denied claims for entitlement to service connection for a right inguinal hernia and left knee disability are reopened.

Entitlement to service connection for an anal fissure/fistula, Crohn's disease, and residuals of a colon resection is denied.  


REMAND

The Veteran is seeking entitlement to service connection for a right inguinal hernia and a left knee disability.

Service treatment records show that in September 1979, the Veteran was evaluated for a possible inguinal hernia after complaining of right groin discomfort.  He was diagnosed with muscle strain, not an inguinal hernia, but a physical profile from October 1979 notes a diagnosis of right inguinal hernia and restricts the Veteran from heavy lifting, running, and aerobics.  

In January 1978, the Veteran was seen for complaints of knee pain under the patella bilaterally.  In May 1990, the Veteran's left knee was x-rayed after he complained of non-traumatic swelling of several weeks duration.  The x-ray showed minimal hypertrophic degenerative changes, but was otherwise normal.  

An August 1994 retirement physical was negative for any diagnosis of a hernia or a left knee disability.

At his April 2016 hearing, the Veteran testified that he periodically experiences abdominal pain and spasms and that he had been told by his treatment providers that he has a hernia.  He also testified that he has experienced left knee problems since service.  While available private treatment records do not note any diagnosis of or treatment for an inguinal hernia or left knee disability, the Board will assume that the Veteran's descriptions of his current symptoms are credible and at least warrant referral for a medical examination.  On remand, the Veteran should be afforded VA medical examinations to determine whether he currently has an inguinal hernia and a left knee disability, and, if so, whether these current disabilities are related to the Veteran's in-service complaints.  

The Veteran is also seeking increased disability evaluations for his service connected left cheek scar and epidural cyst of the right gluteal area.  

The Veteran was last afforded VA examinations of these disabilities in January 2012.  At his April 2016 Travel Board hearing, he presented testimony that his service connected disabilities have worsened.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   Additionally, VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  

On remand, the Veteran should be scheduled for a new VA dermatology evaluation to determine the current severity of his service connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for VA examinations of an inguinal hernia and left knee disability.  

As an initial matter, the examiner(s) is asked to opine whether the Veteran currently suffers from a right inguinal hernia or a left knee disability.

If so, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's inguinal hernia and left knee disability had onset in service or were caused or permanently aggravated by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. The RO should also schedule the Veteran for a VA examination of his left cheek scar and residuals of a resected lipoma.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


